DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry of PCT/US19/27158 filed on April 12, 2019 which claims priority from U.S. Provisional Application No. 62/658,347 filed on April 16, 2018. 

Status of Claims
Claims 1-4, 6, 7, 10, 18, 19, 21, 23, 27-34 and 37 are currently pending.  Claims 5, 8, 9, 11-17, 20, 22, 24-26, 35, 36 and 38-62 are canceled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6, 7, 10, 18, 19, 21, 23, 27-34 and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-9, 12, 19, 20, 23-24, 28 and 35-38 of copending Application No. 16/347,042 (U.S. Publication No. 2019/0255019 A1) (Provided on IDS 11/09/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of copending ‘042 are drawn to a method of treating a disease or condition mediated by modulation of Nav1.7 such as trigeminal neuralgia, small fiber neuropathy, and diabetic neuropathy comprising administering (5R)-5-(4-{ [(2-fluorophenyl)methyl]oxy}phenyl)-L-prolinamide, or a pharmaceutically acceptable salt thereof, also known as CNV1014802, BIIB074, raxatrigine, vixotrigine and GSK-1014802.  Although, copending ‘042 does not specifically recite that the subject is not receiving treatment with a UGT inhibitor as claimed in the instant claims, since copending ‘042 does not claim the administration of a UGT inhibitor, said limitation is rendered obvious.  Moreover, the claims of copending ‘042 claim the treatment of any patient in need thereof which includes those patients not receiving treatment with a UGT inhibitor as claimed in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 10, 18, 19, 23, 27-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zakrzewska et al. (Trials 2013, 14:402 Provided on IDS 10/14/2020) as evidenced by Covington (Cleveland Clinic Journal of Medicine, Volume 63, Supplement 1, pages S1-21-S1-30, 1998).
The cited claims of the instant application claim a method of treating a disease or condition mediated by modulation of Nav1.7 such as trigeminal neuralgia, comprising administering (5R)-5-(4-{ [(2-fluorophenyl)methyl]oxy}phenyl)-L-prolinamide, or a pharmaceutically acceptable salt thereof, also known as CNV1014802, BIIB074, raxatrigine, vixotrigine and GSK-1014802, to a subject not receiving treatment with a UGT inhibitor such as valproic acid.
Zakrzewska et al. teaches treating trigeminal neuralgia comprising the administration of CNV1014802 (CNV) (see title and abstract).  Zakrzewska et al. teaches that CNV is a peripherally and centrally acting agent that inhibits sodium channels in a state-dependent fashion and show selectivity for the Nav1.7 subtype over the other subtypes tested for both the resting and depolarized states (page 3).  Zakrzewska et al. teaches that CNV is administered as an initial dose of 150 mg three times daily with the flexibility to use a higher dose regimen of 350 mg twice daily (page 4 and figure 1 on page 5).  
Zakrzewska et al. specifically teaches that some patients treated were on existing pain medication and other patients were not and thus were being treating with CNV as a monotherapy (page 4).  Zakrzewska et al. further teaches that the fact that CNV is extensively metabolized, and that the drug interaction potential in humans has not yet been fully evaluated, a variety of drug types have to be stopped prior to study commencement, including sodium channel blockers or drugs that adversely interact with a monoamine oxidase-B inhibitor (page 6).  Zakrzewska et al. teaches that other than gabapentin and pregabalin, no other antiepileptic drug (AED) is allowed (page 6).  Zakrzewska et al. further teaches that responders to sodium channel blockers who are willing to be washed out from any sodium channel blockers prior to the run-in period are included in the study (page 6).  Zakrzewska et al. further teaches screening patients prior to treatment (page 7).
The cited claims of the instant application are anticipated since Zakrzewska et al. specifically teaches treating trigeminal neuralgia which is a disease or condition mediated by modulation of Nav1.7 comprising the administration of CNV to a subject not receiving treatment with valproic acid which is a UGT inhibitor since as evidenced by Covington, valproic acid is an anticonvulsant agent that is a sodium channel blocker and also useful for the treatment of trigeminal neuralgia (see pages 22 and 24).  Thus since Zakrzewska et al. teaches the treatment of trigeminal neuralgia comprising the administration of CNV as a monotherapy to certain patients, said patients are inherently not receiving treatment with the UGT inhibitor valproic acid since as evidenced by Covington, valproic acid is a therapy for trigeminal neuralgia.  Moreover, the method of Zakrzewska et al. inherently treats patients not receiving treatment with the UGT inhibitor valproic acid since valproic acid is an anticonvulsant/antiepileptic drug as evidenced by Covington and Zakrzewska et al. specifically states that other than gabapentin and pregabalin, no other antiepileptic drug (AED) is allowed (page 6).  In addition, the method of Zakrzewska et al. inherently teaches treating patients not receiving treatment with the UGT inhibitor valproic acid since valproic acid is sodium channel blocker as evidenced by Covington and Zakrzewska et al. specifically states that sodium channel blockers are not allowed and must be stopped and washed out prior to treatment with CNV (page 6).  
Claims 19 and 23 are anticipated since Zakrzewska et al. teaches administration of 350 mg twice daily which is about 300 mg BID as claimed in claim 19 and about 400 mg BID as claimed in claim 23 (page 4 and figure 1 on page 5).  
Claim 4 is anticipated since Zakrzewska et al. describes a clinical trial which will inherently include screening a patient to determine what medications a patient is taking.  Furthermore, Zakrzewska et al. specifically teaches screening patients prior to treatment (page 7).  Moreover, Zakrzewska et al. teaches that a variety of drug types have to be stopped prior to study commencement, including sodium channel blockers or drugs that adversely interact with a monoamine oxidase-B inhibitor (page 6). Zakrzewska et al. also teaches that other than gabapentin and pregabalin, no other antiepileptic drug (AED) is allowed (page 6).  Zakrzewska et al. further teaches that responders to sodium channel blockers who are willing to be washed out from any sodium channel blockers prior to the run-in period are included in the study (page 6).  Therefore, the method of Zakrzewska et al. inherently involves discontinuing treatment with valproic acid which is a UGT inhibitor and a sodium channel blocker prior to treatment with CNV1014802.  Furthermore, since sodium channel blockers and antiepileptic drugs are not allowed, instructing the subject not to commence treatment with the UGT inhibitor, valproic acid is inherently taught since valproic acid is a sodium channel blocker and an antiepileptic drug.
Thus the cited claims of the instant application are rejected in view of the cited prior art teachings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Zakrzewska et al. (Trials 2013, 14:402 Provided on IDS 10/14/2020) as evidenced by Covington (Cleveland Clinic Journal of Medicine, Volume 63, Supplement 1, pages S1-21-S1-30, 1998) as applied to claims 1-4, 7, 10, 18, 19, 23, 27-31 above and further in view of Yeomans et al. U.S. Publication No. 2007/0054843 A1.
Claim 37 of the instant application claim a method of treating a disease or condition mediated by modulation of Nav1.7 such as trigeminal neuralgia, comprising administering (5R)-5-(4-{ [(2-fluorophenyl)methyl]oxy}phenyl)-L-prolinamide, or a pharmaceutically acceptable salt thereof, also known as CNV1014802, BIIB074, raxatrigine, vixotrigine and GSK-1014802, to a subject receiving treatment with a UGT inhibitor such as diclofenac.
Zakrzewska et al. as evidenced by Covington is as set forth above.
Zakrzewska et al. does not specifically teach that the subject is receiving treatment with a UGT inhibitor such as diclofenac.
However, Zakrzewska et al. specifically teaches that some patients treated were on existing pain medication (page 4).  Furthermore, Zakrzewska et al. specifically teaches that CNV is useful in the treatment of trigeminal neuralgia, and thus it would have been obvious to a person of ordinary skill in the art to combine CNV with other pain medications useful for treating trigeminal neuralgia.
Yeomans et al. teaches methods for treatment and/or prevention of headache pain or trigeminal neuralgia in an individual comprising administering to the individual an effective amount of an oxytocin peptide or a pharmaceutical composition comprising an oxytocin peptide in combination with an additional active agent wherein the additional active agent is diclofenac [0026][0100].  Yeomans et al. specifically teaches intranasal administration of oxytocin and diclofenac for the treatment of trigeminal neuralgia [0127]. The patients suffering from trigeminal neuralgia receive diclofenac and oxytocin nasal spray during the first week and receive diclofenac and placebo nasal spray during the second week or the reverse order of drug treatment [0127].
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Zakrzewska et al. which teaches the treatment of trigeminal neuralgia comprising the administration of CNV1014802, with the teachings of Yeomans et al. which teaches the treatment of trigeminal neuralgia comprising the administration of diclofenac.  Thus since both CNV1014802 and diclofenac are useful in a method for treating trigeminal neuralgia, a person of ordinary skill in the art would have been motivated to combine the compounds with a reasonable expectation of improved results.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).	Thus the prior art teachings render obvious the combination of CNV1014802 and diclofenac, which is a UGT inhibitor for the treatment of trigeminal neuralgia, which is a disease or condition mediated by modulation of Nav1.7 and thus claim 37 of the instant application is rendered obvious.

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Zakrzewska et al. (Trials 2013, 14:402 Provided on IDS 10/14/2020) as evidenced by Covington (Cleveland Clinic Journal of Medicine, Volume 63, Supplement 1, pages S1-21-S1-30, 1998) as applied to claims 1-4, 7, 10, 18, 19, 23, 27-31 above and further in view of Versavel (J Pain Relief, 2015, 4:3 Provided on IDS 10/14/2020).
Claims 33 and 34 of the instant application claim a method of treating a disease or condition mediated by modulation of Nav1.7 such as painful lumbosacral radiculopathy, comprising administering (5R)-5-(4-{ [(2-fluorophenyl)methyl]oxy}phenyl)-L-prolinamide, or a pharmaceutically acceptable salt thereof, also known as CNV1014802, BIIB074, raxatrigine, vixotrigine and GSK-1014802, to a subject not receiving treatment with a UGT inhibitor such as valproic acid.
Zakrzewska et al. is as set forth above.
Zakrzewska et al. teaches the treatment of trigeminal neuralgia but does not teach treating painful lumbosacral radiculopathy.
Versavel teaches that the novel sodium channel blocker CNV1014802 is useful in the treatment of trigeminal neuralgia as well as in the treatment of lumbosacral radiculopathy (title).  Versavel teaches the treatment of lumbosacral radiculopathy comprising the administration of 350 mg twice per day of CNV1014802.  Versavel teaches that a portion of the patients were treated by CNV1014802 alone.
Accordingly, claim 33 is rendered obvious since like trigeminal neuralgia as specifically taught in Zakrzewska et al., Versavel teaches that CNV1014802 as the sole active ingredient is also useful in the treatment of neuropathic pain due to other conditions including lumbosacral radiculopathy.  Thus, as in Zakrzewska et al., since valproic acid is useful in the treatment of neuropathic pain and is another sodium channel inhibitor, treating lumbosacral radiculopathy according to the teachings of Versavel as the sole active ingredient without the use of other sodium channel blockers or other active ingredients such as valproic acid is rendered obvious since Versavel teaches that an enhanced statistically significant reduction in pain in patients treated with CNV101802 alone.  Thus treating lumbosacral radiculopathy comprising the administration of CNV1014802 alone, to a subject not receiving other active agents such as the UGT inhibitor valproic acid, is rendered obvious in view of the cited prior art teachings.
With respect to the amount as claimed in claim 34 of the instant application, although Versavel teaches the treatment of lumbosacral radiculopathy comprising the administration of 350 mg twice per day of CNV1014802, Zakrzewska et al. teaches that CNV is administered at a dosage of 150 mg three times daily which is equal to 450 mg daily or about 400 mg daily as claimed in claim 34 of the instant application for the treatment of other neuropathic pain syndromes.  Accordingly, it would have been obvious to a person of ordinary skill in the art to vary and/or optimize the amount of CNV useful in the treatment of lumbosacral radiculopathy such that optimal treatment is achieved.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges  is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). 
Thus claims 33 and 34 of the instant application are rendered obvious in view of the cited prior art teachings.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zakrzewska et al. (Trials 2013, 14:402 Provided on IDS 10/14/2020) as evidenced by Covington (Cleveland Clinic Journal of Medicine, Volume 63, Supplement 1, pages S1-21-S1-30, 1998) as applied to claims 1-4, 7, 10, 18, 19, 23, 27-31 above and further in view of Fuji et al. (Drug Design, Development and Therapy, 2008, 2:139-144).
Claim 6 of the instant application claims a method of treating a disease or condition mediated by modulation of Nav1.7 such as trigeminal neuralgia, comprising administering (5R)-5-(4-{ [(2-fluorophenyl)methyl]oxy}phenyl)-L-prolinamide, or a pharmaceutically acceptable salt thereof, also known as CNV1014802, BIIB074, raxatrigine, vixotrigine and GSK-1014802, to a subject not receiving treatment with a UGT inhibitor, wherein the UGT is discontinued at least three week before commencing treatment with CNV1014802.
Zakrzewska et al. is as set forth above.  Zakrzewska et al. specifically teaches that the fact that CNV is extensively metabolized, and that the drug interaction potential in humans has not yet been fully evaluated, a variety of drug types have to be stopped prior to study commencement, including sodium channel blockers or drugs that adversely interact with a monoamine oxidase-B inhibitor (page 6).  Zakrzewska et al. further teaches that responders to sodium channel blockers who are willing to be washed out from any sodium channel blockers prior to the run-in period are included in the study (page 6).
Zakrzewska et al. does not teach discontinuing treatment with the UGT inhibitor such as valproic acid at least three weeks before commencing treatment with CNV1014802.
However, it would have been within the skill of an ordinary skilled artisan to determine the amount of time to wait before commencing treatment to be certain that the effects observed are due to the medication being examined.
Fuji et al. teaches that a washout period for valproic acid is at least four weeks (page 140).
Accordingly, at the time of the instant invention, it would have been obvious to a person of ordinary skill in the art to apply a washout period of at least four weeks as taught in Fuji et al. for any patient in Zakrzewska et al. who discontinues treatment with the sodium channel blocker valproic acid prior to commencement of CNV1014802 administration.  An ordinary skilled artisan practicing the protocols of Zakrzewska et al. would have been motivated to apply a washout period of at least 4 weeks as taught in Fuji et al. with a reasonable expectation that all effects of any other sodium channel blocker would be complete and that the only sodium channel blocker effects would be attributed to the CNV1014802.
Thus claim 6 of the instant application is rendered obvious.

Claims 21 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Zakrzewska et al. (Trials 2013, 14:402 Provided on IDS 10/14/2020) as evidenced by Covington (Cleveland Clinic Journal of Medicine, Volume 63, Supplement 1, pages S1-21-S1-30, 1998) as applied to claims 1-4, 7, 10, 18, 19, 23, 27-31 above.
Claims 21 and 32 of the instant application claim a method of treating a disease or condition mediated by modulation of Nav1.7 such as trigeminal neuralgia, comprising administering (5R)-5-(4-{ [(2-fluorophenyl)methyl]oxy}phenyl)-L-prolinamide, or a pharmaceutically acceptable salt thereof, also known as CNV1014802, BIIB074, raxatrigine, vixotrigine and GSK-1014802, to a subject not receiving treatment with a UGT inhibitor, wherein the amount of CNV is 400 mg BID prior to 300 mg BID, or 250 mg three times per day.
Zakrzewska et al. is as set forth above.  Zakrzewska et al. teaches that CNV is administered as an initial dose of 150 mg three times daily with the flexibility to use a higher dose regimen of 350 mg twice daily (page 4 and figure 1 on page 5).  
Claim 32 of the instant application is rendered obvious since claim 32 recites a dosage of about 250 mg TID which is a daily amount of about 750 mg and Zakrzewska et al. teaches that CNV is administered with the flexibility to use a higher dose regimen of 350 mg twice daily which is a daily amount of 700 mg.  Since about 750 mg per day as claimed is about 700 mg per day as taught in Zakrzewska et al., claim 32 of the instant application is rendered obvious.  
Claim 21 is rendered obvious since Zakrzewska et al. teaches that CNV is administered with the flexibility to use a higher dose regimen of 350 mg twice daily and claim 21 claims an initial dosage of about 400 mg BID which is about 350 mg BID as taught in Zakrzewska et al. and a dosage of about 300 mg BID as claimed is about 350 mg BID as taught in Zakrzewska et al.  Thus the dosages taught in Zakrzewska et al. are very close to the dosages claimed in the instant claims.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).
Thus claims 21 and 32 are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 1-4, 6, 7, 10, 18, 19, 21, 23, 27-34 and 37 are rejected.  Claims 5, 8, 9, 11-17, 20, 22, 24-26, 35, 36 and 38-62 are canceled.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM